Detailed Action

1.	This Office Action is responsive to the IDS filed 03/07/2022.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 03/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is in being considered by the examiner.

Interview Summary

4.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.
the Applicant’s Representative, Mr. Albert A. Abbou (Reg. No. 75,598), on November 19th, 2021.

Examiner’s Amendment

6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7.	Please amend the claims as below:

Claim 1. (Currently amended) A method for managing virtualized network function (VNF) instantiation, comprising:
receiving, by a first device, a request from a requester device for instantiating a Network Service (NS), wherein the request carries instance information of a VNF that is in the NS and that is to be instantiated using a second device, , and wherein the instance identifier is obtained by the requester device from a virtualized network function manager (VNFM) through the second device before the first device receives the request from the requester device;
recording, by the first device, the instance identifier; and
;
wherein authorizing the instantiation of the VNF based on the instance identifier comprises:
receiving, by the first device, a grant request from the VNFM, wherein the grant request carries the instance identifier;
determining, by the first device, that a condition for instantiating the VNF is met, wherein the condition comprises that the instance identifier that is carried in the grant request exists in the instance identifier that is recorded during the instantiation of the NS; and
authorizing, by the first device, the VNFM to perform an operation of instantiating the VNF.

  Claims 2-3. (Cancelled) (The subject matter is incorporated into claim 1)

Claim 4. (Currently amended) The method according to claim [[3]]1, wherein…

Claim 11. (Currently amended) An apparatus for managing virtualized network function (VNF) instantiation, wherein the apparatus functions as a requester device, and wherein the apparatus comprises:
a memory configured to store an instruction; and

send, to a first device, a request for instantiating a Network Service (NS), wherein the request comprises an instance identifier of a VNF that is in the NS and that is to be instantiated using a second device, wherein the instance identifier is obtained by the requester device from a virtualized network function manager (VNFM) through the second device before the first device receives the request from the requester device, and wherein the instance identifier of the VNF is to be recorded by the first device;
receive an NS instantiation operation response from the first device; and
request, through the second device, the VNFM to instantiate the VNF, wherein during instantiation of the VNF, the instance identifier is to be used to authorize the instantiation of the VNF;
wherein the processor being configured to authorize the instantiation of the VNF is such that the processor is configured to:
receive a grant request from the VNFM, wherein the grant request carries the instance identifier;
determine that a condition for instantiating the VNF is met, wherein the condition comprises that the instance identifier exists in the instance identifier that is recorded during the instantiation of the NS; and
authorize the VNFM to perform an operation of instantiating the VNF.

Claim 16. (Currently amended) An apparatus for managing virtualized network function (VNF) instantiation, wherein the apparatus functions as a first device, and wherein the apparatus comprises:
a memory configured to store an instruction; and
a processor configured to execute the instruction in the memory such that when executed, the processor is configured to:
receive a request, from a requester device for instantiating a Network Service (NS), wherein the request carries instance information of a VNF that is in the NS and that is to be instantiated using a second device, , and wherein the instance identifier of the VNF is obtained by the requester device from a virtualized network function manager (VNFM), before the first device receives the request from the requester device;
record the instance identifier of the VNF; and
authorize, during instantiation of the VNF, an instantiation of the VNF based on the instance identifier;
wherein the processor being configured to authorize the instantiation of the VNF is such that the processor is configured to:
receive a grant request from the VNFM, wherein the grant request carries the instance identifier;
determine that a condition for instantiating the VNF is met, wherein the condition comprises that the instance identifier exists in the instance identifier that is recorded during the instantiation of the NS; and
authorize the VNFM to perform an operation of instantiating the VNF.

Claims 17-18. (Cancelled) (the subject matter is incorporated into claim 1)

Claim 19. (Currently amended) The apparatus according to claim [[18]]16, wherein...  


8.	Claims 1, 4-16 and 19-20 are allowed.

9.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records submitted in the IDS filed 03/07/2022.
	Prior Art CHEN LIPING (CN 106533714) (also WO2017041508 A1) teaches a method and device for re-instantiating a virtual network function.  The method comprises the following steps: VNFM (VNF Manager) receives indication information of VNF examples which need to be re-instantiated; the VNFM requests a VIM (Virtualized Infrastructure Manager) to release virtual resources which need to be re-instantiated and are corresponding to the VNF examples, and allocates the virtual resources required for instantiating new VNF examples; and the VNFM, after finishing releasing the virtual resources which need to be re-instantiated and are corresponding to the VNF examples, establishes the new VNF examples by employing the virtual resources allocated by the VIM, wherein deployment parameters of the new VNF examples are consistent with the deployment parameters of the VNF examples which need to be re-instantiated, and identification information of the VNF examples are the same (Abstract).
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method and apparatus for managing virtualized network function 

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG N NGUYEN/
Primary Examiner, Art Unit 2441